Title: To Thomas Jefferson from the Commissioners of the Federal District, 11 February 1793
From: Commissioners of the Federal District
To: Jefferson, Thomas



Sir
George Town 11th February 1793

We have the pleasure to send you, by Mr. Ellicott, the plat of the Territory, executed according to the President’s request. We are happy to inform you, that we have had some explanations with him, which render us better satisfied with him, than we were, at the time of our last. We are, Sir, with respect your mo. Obt Servts


Dd: Stuart
}
Commrs


Danl. Carroll


